Citation Nr: 1824857	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-02 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) with night sweats and violent tendencies and a depressive disorder, to include as secondary to a low back and/or knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for headaches (claimed as migraines), to include as secondary to a psychiatric disorder.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C. § 1702.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2013 as to the issue of entitlement to service connection for a low back disorder.  A transcript of the hearing is of record.

An informal conference was conducted between a Decision Review Officer (DRO) and the Veteran's representative at that time related to the notice of disagreement for the March 2014 rating decision.  See September 2014 DRO memorandum.  The Veteran also requested a Board hearing in connection with his March 2015 substantive appeal for that appeal stream (the remaining issues listed above); however, the Veteran's current representative later indicated that he wanted to cancel the scheduled hearing in a January 2018 written statement.  Thus, his hearing request is considered withdrawn.

The Board remanded the issue of entitlement to service connection for a low back disorder for further development in January 2014 and June 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS), and it has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues other than entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C. § 1702 are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran had peacetime service after the Vietnam era and before the Persian Gulf War.



CONCLUSION OF LAW

The criteria for entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C. § 1702 have not been met.  38 U.S.C. § 1702 (2012); 38 C.F.R. §§ 3.2, 3.384 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, resolution of the claim is wholly dependent on the application of the laws and regulations related to the basic eligibility criteria for application of the presumptive provision for service connection for psychosis for treatment purposes.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).


Law and Analysis

Under 38 U.S.C. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  See also 38 C.F.R. § 3.384 (defining the term "psychosis") and VA Adjudication Procedure Manual (M21-1), IX.ii.2.5.a.

The provisions of 38 U.S.C. § 1702(b) expand that section to include diagnoses of active mental illness (other than psychosis) for veterans of the Persian Gulf War.

In this case, the record shows that the Veteran had peacetime service after the Vietnam era and before the Persian Gulf War.  See service personnel records and DD 214.  He has not contended otherwise.  Therefore, the Board concludes that the threshold eligibility criteria for this benefit have not been met, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C. § 1702 is denied.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant VA and non-VA treatment records, as detailed in the directives below.

Regarding the psychiatric disorder claim, the Veteran submitted a private psychological evaluation from Dr. J.S. in January 2017.  In an October 2017 written statement, the Veteran's representative specifically requested return of the case to the AOJ for review of that evidence in the first instance.  As such, the case should be referred to the AOJ for review and preparation of a supplemental statement of the case if necessary.

Regarding the bilateral knee and shoulder disorder claims, the December 2014 VA examiner determined that it was less likely than not that the Veteran's diagnosed right and left knee (bilateral knee joint osteoarthritis) and shoulder (bilateral shoulder impingement syndrome) disorders were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner indicated that the current conditions started well after the Veteran left service because there was no evidence that he had significant injuries to the shoulders or knees in service and because there was no evidence of shoulder or knee treatment until well after 2000.  Although the examiner addressed questions related to the current knee and shoulder disorders, it is unclear if he considered the complete history of the development of the disorders, including the Veteran's reports of his in-service training and duties as contributing to the development of the current disorders.  Based on the foregoing, an additional VA medical opinion is needed.

In addition, because the outcome of the service connection claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and his representative to clarify the time period that he is requesting VA search for outstanding treatment records at the Fort Sill, Oklahoma, base hospital for his claimed disorders. See March 10, 2017, written statement (representative requested AOJ attempt to obtain post-service treatment records from that facility for pending issues based on Veteran's report of such treatment).  After acquiring this information, the AOJ should request any additional treatment records from that facility.

It is noted that the AOJ obtained treatment records dated in 1980 from that facility in response to the Board's initial remand and the Veteran's clarification for the dates of in-service treatment for the low back claim; however, a request for any post-service treatment at this facility is necessary given the above information.

All attempts and responses should be documented in the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders, including his 2015 admission to Peachford Behavioral Health System of Atlanta and during any periods of incarceration (see, e.g., December 2016 Dr. J.S. private evaluation; Veteran reported spending one year at the state prison in Gainesville, Georgia).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  See, e.g., VA treatment record from June 20, 1997 (noted Veteran transfer from stand down group; second time in treatment for substance abuse).

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the December 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current bilateral knee and shoulder disorders that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, Social Security Administration records, and statements.

The Veteran has contended that his current bilateral knee problems are the result of a progressive process that began with his in-service training exercises, such as road marches, running, jumping, and crawling.  He indicated during the VA examination that his knee problems started in 1994 and gradually became worse.  He also reported during the course of treatment that he had experienced ongoing knee pain since 1995.  See, e.g., November 2008 VA treatment record (reported onset of knee pain); February 2010 original pension claim (with post-service work history); December 2014 VA examination report.

The Veteran has also contended that his current shoulder problems are the result of a progressive process that began with his in-service duties as a cannon crewman, lifting heavy artillery.  He indicated during the VA examination that he took no notice of his shoulders until a few years ago.  He reported during the course of treatment in 2011 that he had occasional right shoulder pain at night that had started about 2 to 3 months earlier.  See, e.g., March 2011 VA treatment record (reported onset of shoulder pain); October 2014 written statement (received in January 2015); December 2014 VA examination report.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current bilateral knee and shoulder disorders.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of any current knee and shoulder disorders and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  In so doing, the examiner should address the Veteran's contentions as to his in-service training exercises and duties.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining VA medical opinions for the psychiatric disorder claim (see December 2016 Dr. J.S. private psychological evaluation) and/or the disorders claimed on a secondary basis if service connection is established for the underlying disorder.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence, including the December 2016 private evaluation (received in January 2017).  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


